Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Response
The Election filed 12/28/2021, in response to the Office Action of 12/21/2021, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 1-12, 19, 20 and 24). Claims 1-13, 15, and 19-24 are pending. Examiner has rejoined the inventions of Groups II-V for immunodetection or determination of human PD-L1, treating diseases associated with PD-L1, and the method inhibiting proliferation of PDL-1. Examiner has rejoined the species of the SEQ ID NOs for the monoclonal anti-PD-L1 antibody for examination. Claims 1-13, 15, 19-24 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Qu et al (US10815304B2, Filed: 11/17/2015). Qu teaches anti-PD-L-1 monoclonal antibodies. However, the art does not teach the SEQ ID NOs of the anti-PD-L1 antibodies comprising the instantly claimed sequences. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        

/Laura B Goddard/Primary Examiner, Art Unit 1642